DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 11/30/2020, Applicant has canceled claims 3, 11, and 19, amended claims 1, 4, 5, 7, 16, 20, and 21. Thus, claims 1, 2, 4-10, 12-18, 20 and 21 are currently pending in the subject application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1, 2, 4-10, 12-18, 20 and 21 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1, 2, 4-10, 12-18, 20 and 21 filed on 08/01/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of control driving of a motor based on the obtained Lissajous value when the obtained Lissajous value is equal to any one of the reference Lissajous values, wherein the controller is configured to periodically receive the output signal output from the resolver during driving of the motor; sequentially obtain Lissajous values corresponding to the periodically received output signals; obtain an angular acceleration between the adjacent Lissajous values among the sequentially obtained 
The closet references to the present invention are believed to be as follows: Nishimoto et al. (US 20070291424 A1). Nishimoto discloses an abnormality judging apparatus of a rotation angle detecting apparatus generating a sine wave signal and a cosine wave signal according to the rotation angle of a rotor is provided with an interface which receives the sine wave signal, an interface which receives the cosine wave signal, a signal arithmetic circuit which successively calculates the sum of each square of the received sine wave signal and cosine wave signal, a memory which stores as a threshold value the value of the sum of each square of the sine wave signal and cosine wave signal received from the rotation angle detecting apparatus at a predetermined point in time, and a judging circuit which judges that abnormality has occurred at the rotation angle detecting apparatus when the difference between the value calculated by the signal arithmetic circuit and the value stored in the memory is out of a predetermined range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAID BOUZIANE/           Examiner, Art Unit 2846